TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00269-CR



                                 Daniel Lopez Cardoza, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
      NO. D-1-DC-12-201877, THE HONORABLE DAVID CRAIN, JUDGE PRESIDING



                                                 ORDER


PER CURIAM

                The reporter’s record in this cause was due to be filed on August 8, 2013. The court

reporter, Raquel Kocher, failed to respond to this Court’s notice that the record was overdue.

Accordingly, we issued on order directing her to prepare the record and tender it to the Court for

filing. The reporter has now provided a written explanation for the delay in filing the record and

informs the Court that the record will be completed by December 31, 2013. She seeks an extension

of time for filing the record until that date.

                We hereby order the court reporter, Raquel Kocher, to prepare and tender the

reporter’s record for filing in this cause no later than December 31, 2013. See Tex. R. App. P.

35.3(c), 37.3(a)(2). No further extensions will be granted. If the record is not tendered by that date,
Kocher will be required to appear before this Court to show cause why she should not be held in

contempt of court for violating this order.

               It is so ordered on this the 13th day of December, 2013.



Before Justices Puryear, Rose, and Goodwin

Do Not Publish




                                                2